 


 HR 325 ENR: No Budget, No Pay Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 325 
 
AN ACT 
To ensure the complete and timely payment of the obligations of the United States Government until May 19, 2013, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Budget, No Pay Act of 2013.  
2.Temporary suspension of debt ceiling 
(a)SuspensionSection 3101(b) of title 31, United States Code, shall not apply for the period beginning on the date of the enactment of this Act and ending on May 18, 2013.  
(b)Special rule relating to obligations issued during suspension periodEffective May 19, 2013, the limitation in section 3101(b) of title 31, United States Code, as increased by section 3101A of such title, is increased to the extent that— 
(1)the face amount of obligations issued under chapter 31 of such title and the face amount of obligations whose principal and interest are guaranteed by the United States Government (except guaranteed obligations held by the Secretary of the Treasury) outstanding on May 19, 2013, exceeds  
(2)the face amount of such obligations outstanding on the date of the enactment of this Act. An obligation shall not be taken into account under paragraph (1) unless the issuance of such obligation was necessary to fund a commitment incurred by the Federal Government that required payment before May 19, 2013. 
3.Holding salaries of members of congress in escrow upon failure to agree to budget resolution 
(a)Holding salaries in escrow 
(1)In generalIf by April 15, 2013, a House of Congress has not agreed to a concurrent resolution on the budget for fiscal year 2014 pursuant to section 301 of the Congressional Budget Act of 1974, during the period described in paragraph (2) the payroll administrator of that House of Congress shall deposit in an escrow account all payments otherwise required to be made during such period for the compensation of Members of Congress who serve in that House of Congress, and shall release such payments to such Members only upon the expiration of such period.  
(2)Period describedWith respect to a House of Congress, the period described in this paragraph is the period which begins on April 16, 2013, and ends on the earlier of— 
(A)the day on which the House of Congress agrees to a concurrent resolution on the budget for fiscal year 2014 pursuant to section 301 of the Congressional Budget Act of 1974; or  
(B)the last day of the One Hundred Thirteenth Congress.  
(3)Withholding and remittance of amounts from payments held in escrowThe payroll administrator shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1).  
(4)Release of amounts at end of the congressIn order to ensure that this section is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh article of amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payments to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Thirteenth Congress.  
(5)Role of secretary of the treasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this section.  
(b)Treatment of delegates as membersIn this section, the term Member includes a Delegate or Resident Commissioner to the Congress.  
(c)Payroll administrator definedIn this section, the payroll administrator of a House of Congress means— 
(1)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and  
(2)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
